In this case, it haying been brought to’ the notice of the Court that there are errors of calculation in the judgment, rendered herein on the 14th May, 1866, as follows, to wit: that the notes given by the plaintiff for the credit portion of the four lots (Nos. 20, 21, 22 and 23), bore an interest of six per cent, per annum from daté to maturity, and consequently that the price paid by the plaintiff to the city, according to the torms of sale, for the said four lots, was seventeen thousand one hundred and sixty-eight dollars, instead of fourteen thousand eight hundred dollars.
Also, that the last instalment of said price, being two thousand nine hundred and sixty dollars, with four years’ interest at six per cent, per annum, fell due and was paid on the 18th March, 1857, instead of the 19th August, 1857.
It is now (see Chew v. Flint, curator, 10 La, 372) ordered, adjudged and decreed, that the judgment rendered by this Court on the 14th May, 1866, be amended as follows : that the plaintiff and appellant recover of the_ defendant and appellee seventeen thousand one hundred and sixty-eight dollars (instead of $14,800), with interest of five per cent, per annum, from the 19th August, 1856, on 'eleven thousand eight hundred and forty dollars; and from the 18th March, 1857 (instead of 19th August, 1857),.on two thousand nine hundred and sixty dollars; and, in other respects, that the said judgment remain unchanged.